                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 MICHELLE CAMPANA, individually                 )
 and on behalf of a class of similarly          )
 situated individuals,                          )
                                                )
                Plaintiff,                      )
                                                )
 v.                                             )   Case No. 1:21-cv-01241
                                                )
 NUANCE COMMUNICATIONS, INC.,                   )   Hon. John J. Tharp Jr.
 a Massachusetts Corporation,                   )
                                                )
                Defendant.                      )


                   MEMORANDUM IN SUPPORT OF DEFENDANT
                   NUANCE COMMUNICATIONS, INC.’S MOTION
                  TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)

       Defendant Nuance Communications, Inc. (“Nuance”) respectfully submits this

Memorandum in support of its Motion to Dismiss Plaintiff Michelle Campana’s Complaint under

Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                                       INTRODUCTION

       Plaintiff Michelle Campana alleges that, when she called a FedEx Corporation (“FedEx”)

customer service telephone number in December 2020, she interacted with interactive voice

response (“IVR”) software that Nuance provided to FedEx. Plaintiff asserts that, during her

interaction with the IVR software, Nuance collected, used, and stored her biometric data in

violation of the Illinois Biometric Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”).

       Plaintiff fails to state a claim against Nuance for several reasons.

       First, Plaintiff does not plausibly allege that the Nuance IVR software collected, used, and

stored her “biometric identifier” or “biometric information,” which is required to assert a claim
under BIPA. As demonstrated below, although Plaintiff makes conclusory allegations that the

Nuance IVR software collects “voiceprints,” the Nuance video and Nuance and FedEx web pages

that Plaintiff references in the Complaint as the basis for her allegations regarding the IVR software

do not support those conclusions. Instead, that video and those documents describe Nuance IVR

software that performs speech recognition (i.e., determining the words that are spoken), rather than

biometric fraud prevention and authentication (i.e., determining whether the speaker is the person

authorized to access an account or other financial or personal information), and Plaintiff does not

otherwise plead any factual content that would permit the Court to reasonably infer that the Nuance

IVR software collected Plaintiff’s voiceprint.

       Second, even if Nuance IVR software did involve the collection, use, and storage of

voiceprints (it does not), Plaintiff does not plausibly plead that Nuance’s alleged conduct occurred

primarily and substantially in Illinois, and therefore Plaintiff fails to state a claim under BIPA

arising from such conduct.

       Third, Plaintiff does not plausibly allege that Nuance “otherwise profited from” her

purported biometric data in violation of Section 15(c) of BIPA.

       Nuance respectfully submits that, for these reasons, which are addressed in detail below,

the Court should dismiss Plaintiff’s Complaint in its entirety under Fed. R. Civ. P. 12(b)(6).

                                         BACKGROUND

       Nuance is a Delaware corporation, with its principal place of business in Burlington,

Massachusetts. (See Dkt. 1-1, Complaint (“Compl.”) ¶ 5.)1 Nuance provides voice data-related

products and services to customers throughout the United States. (Id. ¶ 22.) Plaintiff alleges that



1
 The caption in Plaintiff’s Complaint erroneously refers to Nuance as a “Massachusetts Corporation,”
notwithstanding that in Paragraph 5, Plaintiff correctly alleges that Nuance is a Delaware corporation.
Nuance’s principal place of business is in Massachusetts.


                                                  2
Nuance is registered to do business in Illinois (see id. ¶ 5), but does not allege that Nuance performs

any collection, processing, or storage of voice-related data in Illinois. (See generally id.)

        One of the products Nuance provides to some of its customers is “interactive voice

response,” or “IVR,” software. (See id. ¶ 24.) Rather than forcing a caller to navigate a fixed IVR

“menu tree” (e.g., “press or say 1 for account balance information, press or say 2 to make a

payment,” etc.), Nuance IVR software uses speech recognition technology to deliver human-like

conversational dialogue that understands and reacts to a caller’s questions and requests. (See, e.g.,

https://www.youtube.com/watch?v=Le5aEq-wqhg               (referenced       in   Compl.    ¶   25    n.2);

https://www.nuance.com/omni-channel-customer-engagement/case-studies/fedex.html

(referenced in id. ¶ 31 n.5, ¶ 33 n.6, ¶ 34 n.7, ¶ 35 n.8 (a copy of this web page is attached for the

Court’s     convenience      as     Ex.     1));   https://www.nuance.com/omni-channel-customer-

engagement/technologies/natural-language-understanding.html (referenced in id. ¶ 33 n.6

(attached                              as                             Ex.                              2));

https://www.nuance.com/content/dam/nuance/en_us/collateral/enterprise/data-sheet/ds-nuance-

recognizer11-en-us.pdf       (referenced     in    id.   ¶    33    n.6      (attached    as   Ex.     3));

https://www.nuance.com/omni-channel-customer-engagement/voice-and-ivr/conversational-

ivr.html (referenced in id. ¶ 33 n.6 (attached as Ex. 4)); https://www.nuance.com/omni-channel-

customer-engagement/analytics/nuance-analytics.html (referenced in id. ¶ 35 n.8 (attached as

Ex. 5); https://www.nuance.com/omni-channel-customer-engagement/voice-and-ivr/insights.html

(referenced in id. ¶ 35 n.8 (attached as Ex. 6)).)2



2
  This Court can consider this video and these documents, which Plaintiff references in her Complaint as
the basis for her allegations regarding Nuance IVR software, and which are central to Plaintiff’s BIPA
claims, in resolving this motion to dismiss under Fed. R. Civ. P. 12(b)(6). See, e.g., 188 LLC v. Trinity
Industries, Inc., 300 F.3d 730, 735 (7th Cir. 2002); Venture Assoc. Corp. v. Zenith Data Systems Corp., 987
F.2d 429, 431 (7th Cir. 1993).


                                                    3
        When a caller makes a request or responds to a prompt, Nuance IVR software uses

automatic speech recognition technology in order to recognize the words the caller is speaking.

(See, e.g., Ex. 3 (describing “Nuance Recognizer 11” speech recognition technology in Nuance

IVR software).) Natural Language Understanding programming (“NLU”) then analyzes the words

together to understand the semantic meaning and intent of the caller’s words. (See, e.g., Ex. 1

(stating that FedEx “introduced a new, Natural Language Understanding (NLU) call routing and

IVR solution in the U.S. and Canada,” and that “[a] brand new design powered by Nuance

Communications . . . lets callers say in their own words why they are calling.”).) Based on the

software’s understanding of the caller’s question or request, Nuance IVR software uses an

advanced dialogue to converse with the caller or steer calls to the appropriate department. (See,

e.g., id. and Exs. 2, 4.)

        One of the customers to which Nuance provides IVR software is FedEx. (Compl. ¶ 29.)

Plaintiff alleges that she called a FedEx customer service telephone number in December 2020,

and interacted with Nuance’s IVR software. (Id. ¶¶ 37-38.) Plaintiff describes her interaction with

the Nuance IVR software in detail:

        When Plaintiff called FedEx’s customer service phone line she was greeted by a
        recording which stated that the audio may be recorded for quality assurance,
        followed by an automated voice generated by Nuance’s IVR software asking how
        it could assist Plaintiff.

        Plaintiff interacted with Nuance’s IVR software and asked for the status of a
        package shipment that she was scheduled to receive but had not arrived on time.
        Plaintiff was then prompted by the IVR software to provide tracking information.
        Plaintiff did not have the tracking information available at the time and requested
        that the IVR software transfer her to a customer service agent. Nuance’s IVR
        software subsequently transferred Plaintiff to a FedEx customer service agent who
        provided Plaintiff additional information.

(Id.)




                                                4
       Nuance also provides a separate software product, known as the “Nuance Security Suite,”

to some of its customers. (See https://investors.nuance.com/2020-09-03-Nuance-Named-Top-

Biometrics-Vendor-by-Opus-Research-in-Intelligent-Authentication-and-Fraud-Prevention-

Report (referenced in Compl. ¶ 23 n.1 (attached as Ex. 7)); https://www.globenewswire.com/news-

release/2018/02/26/1387271/0/en/Nuance-Introduces-Significant-Advancements-to-Market-

Leading-Biometrics-Solution-Security-Suite-Leverages-AI-to-Curb-Fraud-Across-Voice-and-

Digital-Channels.html (referenced in id. ¶ 27 n.3 (attached as Ex. 8)).) The Security Suite software

uses biometric technologies, including voice biometrics, to prevent fraud and to authenticate

callers. (Id.) Nuance customers that purchase Security Suite software, which include financial

institutions and telecommunications companies, use the software to prevent unauthorized access

to their customers’ accounts and personal information. (Id.)

       On January 26, 2021, Plaintiff filed this action against Nuance, alleging purported claims

under BIPA. (Dkt. 1-1 (Compl.).) BIPA imposes requirements on entities that “collect, capture,

purchase, receive through trade, or otherwise obtain a person’s or a customer’s biometric identifier

or biometric information,” see 740 ILCS 14/15(b), or are “in possession of” biometric identifiers

or biometric information. See id. §§ 15(a), (c), (d), and (e). BIPA provides, ‘“[b]iometric identifier’

means a retina or iris scan, fingerprint, voiceprint, or scan of hand or face geometry.” Id. § 10.

BIPA further provides, ‘“[b]iometric information’ means any information, regardless of how it is

captured, converted, stored, or shared, based on an individual’s biometric identifier used to identify

an individual. Biometric information does not include information derived from items or

procedures excluded under the definition of biometric identifiers.” Id.

       Plaintiff makes conclusory allegations that, when she interacted with Nuance’s IVR, the

software purportedly collected, analyzed, and stored her “voiceprint.” (See, e.g., Compl. ¶¶ 24-28,




                                                  5
33-36, 39.) Plaintiff does not allege any factual content that supports those conclusions, such as,

for example, a document that describes the Nuance IVR software as collecting, analyzing, or

storing voiceprints, or something in her interaction with the Nuance IVR software provided an

indication that the software used her voice to determine or confirm her identity. (See, generally,

id.) Instead, Plaintiff’s detailed description of her interaction with the Nuance IVR software

supports, at most, an interference that Nuance IVR uses speech recognition technology. (See id.

¶¶ 37-38.) Plaintiff references a YouTube video and Nuance and FedEx web pages as the basis for

her allegations regarding Nuance IVR technology, but nothing in the referenced video or

documents supports Plaintiff’s conclusory allegations that Nuance IVR collects, analyzes, or stores

voiceprints. (See supra at 3; Exs. 1-6.)

        Plaintiff does not allege that FedEx uses Nuance Security Suite software on calls made to

its customer service telephone numbers, and does not allege that she interacted with Nuance

Security Suite software when she called FedEx in December 2020. (See generally Compl.)

                                            ARGUMENT

        For the reasons set forth below, Nuance respectfully submits that the Court should grant

this motion and dismiss Plaintiff’s Complaint in its entirety under Fed. R. Civ. P. 12(b)(6).

I.      Legal Standard

        A motion to dismiss under Rule 12(b)(6) should be granted when the complaint fails to

state a legal claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007); Packaging Corp. of Am., Inc. v. Croner,

419 F. Supp. 3d 1059, 1065 (N.D. Ill. 2020). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The




                                                   6
Court need not accept as true legal conclusions, or threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements. Alam v. Miller Brewing Co., 709 F.3d 662,

666 (7th Cir. 2013). Rather, Fed. R. Civ. P. 8(a)(2), setting forth general rules of pleading,

“requires a ‘showing,’ rather than a blanket assertion, of entitlement to relief,” and the showing

must include enough facts to “raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555.

II.     Plaintiff Fails to Plausibly Allege that Nuance IVR Software Collected, Stored, and
        Used Her Voiceprint.

        Plaintiff fails to state a claim against Nuance under BIPA because she does not plausibly

allege that Nuance collected, used, and stored her “biometric identifier” or “biometric information”

as defined in the statute.

        In order to state a claim against Nuance under BIPA, Plaintiff must plausibly allege that

Nuance collected, captured, purchased, received through trade, otherwise obtained, or was in

possession of Plaintiff’s “biometric identifier” or “biometric information.” See 740 ILCS 14/15(b),

(a), (c), (d), and (e). As noted above, BIPA provides that ‘“[b]iometric identifier’ means a retina

or iris scan, fingerprint, voiceprint, or scan of hand or face geometry,” and that ‘“[b]iometric

information’ means any information, regardless of how it is captured, converted, stored, or shared,

based on an individual's biometric identifier used to identify an individual.” 740 ILCS 14/10.

        Plaintiff makes repeated, conclusory allegations that, when Plaintiff called FedEx in

December 2020 and interacted with Nuance IVR software, Nuance collected, used, and stored her

“voiceprint.” (See, e.g., Compl. ¶¶ 24-25, 27-28, 33-36; 39.) The Complaint, however, does not

include any factual content that would permit the Court to draw a reasonable inference that the

Nuance IVR software that Plaintiff used when she called FedEx in December 2020 collected, used,

or stored her voiceprint.



                                                 7
         Neither the Nuance video regarding its IVR software nor the Nuance and FedEx documents

that Plaintiff references in the Complaint as the basis for her allegations regarding Nuance IVR

software (see supra at 3 and Exs. 1-6), contain any factual content from which the Court could

reasonably infer that the Nuance IVR software collects, uses, and stores voiceprints. Instead, that

video and those documents describe Nuance IVR software that uses speech recognition

technology, not biometric fraud detection and authentication technology. (See id.) Neither the

Nuance video nor the Nuance of FedEx documents regarding Nuance IVR software state or

provide any basis to infer that Nuance IVR software collects, uses, or stores voiceprints. (See id.)

Plaintiff does not reference any other document that describes the Nuance IVR software as

collecting, analyzing, or storing voiceprints. (See id.)

         Moreover, there is nothing in Plaintiff’s detailed description of her interaction with Nuance

IVR software in December 2020 (see Compl. ¶¶ 37-38) that “reasonably triggered [a] suspicion”

that the software was collecting, using, or storing her voiceprint. See Cothron v. White Castle

Systems, Inc., 467 F. Supp. 3d 604, 618 (N.D. Ill. 2020) (finding that plaintiff there had pleaded

allegations of fact that “triggered her suspicion” that the defendant had disseminated her biometric

data to a third party); Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). Instead, Plaintiff’s

description of her interaction with the Nuance IVR was entirely – and solely – consistent with

speech recognition technology, not biometric fraud prevention and identification technology. For

example, the Nuance IVR technology did not provide any indication to Plaintiff that it recognized

who she was; to the contrary, it asked her to provide a package tracking number. (See Compl.

¶ 37.)

         To be sure, in her Complaint, Plaintiff does reference and rely upon Nuance press releases

that discuss “voice biometrics,” along with other biometric technologies. (Compl. ¶ 23 n.1, ¶ 27




                                                  8
n.3.) Those press releases, however, describe the capabilities of Nuance Security Suite software,

not Nuance IVR software. (See Exs. 7, 8.) Plaintiff does not – and could not – allege that FedEx

uses Nuance Security Suite software on calls made to its customer service telephone numbers, and

does not – and could not – allege that she interacted with Nuance Security Suite software when

she called FedEx in December 2020. (See generally Compl.)

       For all of these reasons, Plaintiff fails to plausibly allege that Nuance collected, used, or

stored her voiceprint, and therefore does not state a claim against Nuance under BIPA. The

Complaint should be dismissed in its entirety under Rule 12(b)(6).

III.   Plaintiff Fails to State BIPA Claims Against Nuance Because She Does Not Plausibly
       Plead that Any of Nuance’s Alleged Conduct Occurred in Illinois.

       Even if the Court were to conclude that Plaintiff plausibly alleged that the Nuance IVR

software collected, used, and stored Plaintiff’s voiceprint (which, as demonstrated above, it

should not), Plaintiff nevertheless fails to state a claim because she does not plausibly allege that

any of Nuance’s alleged conduct occurred in Illinois – which is required to avoid Illinois’

prohibition on the extraterritorial application of BIPA.

       As the Illinois Supreme Court has held, “a statute is without extraterritorial effect unless a

clear intent in this respect appears from the express provisions of the statute.” Avery v. State Farm

Mut. Auto. Ins. Co., 216 Ill.2d 100, 184-85 (2005); see also Rivera v. Google, Inc., 238 F. Supp.

3d 1088, 1100 (N.D. Ill. 2017) (citing Avery); Monroy v. Shutterfly, Inc., No. 16 C 10984, 2017

WL 4099846, at *5 (N.D. Ill. Sept. 15, 2017) (citing Avery). BIPA does not contain any such

provision, and thus cannot be applied extraterritorially. See generally 740 ILCS 14/1, et seq.; see

also Rivera, 238 F. Supp. 3d at 1100 (BIPA “was not intended to and does not have extraterritorial

application.”); Monroy, 2017 WL 4099846, at *5 (noting that “none of BIPA’s express provisions

indicates that the statute was intended to have extraterritorial effect. Accordingly…BIPA does



                                                 9
not apply extraterritorially.”). As a result, in order to state a claim under BIPA, an alleged

violation must occur within Illinois. Rivera, 238 F. Supp. 3d at 1100 (plaintiffs’ “asserted

violations of [BIPA] must have taken place in Illinois for them to win”).

      To determine whether a claim alleges a BIPA violation occurring in Illinois, courts look to

the allegations to decide whether “the circumstances that relate to the disputed transaction

occur[red] primarily and substantially in Illinois.” Landau v. CNA Financial Corp., 381 Ill. App.

3d 61, 63 (1st Dist. 2008) (quoting Avery, 216 Ill.2d at 187) (affirming dismissal of complaint

because “majority of circumstances relating to the alleged violation of the Consumer Fraud Act

occurred outside of Illinois”); Rivera, 238 F. Supp. 3d at 1101 (quoting Avery); Monroy, 2017

WL 4099846, at *6 (quoting Avery).

      Here, although Plaintiff makes a rote, conclusory allegation that her “claims arise out of

Defendant’s unlawful in-state actions, as Defendant captured, collected, stored, used, and profited

from Plaintiff’s biometric identifiers and/or biometric information in this State” (see Compl. ¶ 6),

Plaintiff does not plausibly allege that any circumstances relating to Nuance’s alleged violations

of BIPA occurred in Illinois, much less circumstances that allegedly occurred “primarily and

substantially in Illinois.” Among other things, Plaintiff does not plead that the FedEx customer

service call center that she called in December 2020 was located in Illinois. (See generally

Compl.) Indeed, she does not even allege that she was in Illinois when she called FedEx. Nor does

Plaintiff allege any factual content from which the Court could reasonably infer that Nuance

collected, used, or stored Plaintiff’s voiceprint in Illinois. Plaintiff acknowledges that Nuance is

a Delaware corporation, and the Nuance press releases she references in the Complaint show that

Nuance’s principal place of business is in Burlington, Massachusetts. (See Compl. ¶ 5, ¶ 27 n.5;

Ex. 7.) Plaintiff does not allege that Nuance has any facility in Illinois, or that Nuance processed




                                                10
any data relating to Plaintiff’s voice on servers located in Illinois. In short, Plaintiff does not

plausibly allege that the circumstances relating to Nuance’s alleged violations of BIPA occurred

“primarily and substantially in Illinois.” Landau, 381 Ill. App. 3d at 63.

       Nuance recognizes that, in other cases, courts have determined that whether the plaintiff’s

claims involve the extraterritorial application of BIPA could not be resolved at the pleading stage.

See, e.g., Vance v. Int’l Bus. Mach. Corp., No. 20 C 577, 2020 WL 5530134, at *3 (Sept. 15,

2020); Rivera, 238 F. Supp. 3d at 1101-02; Monroy, 2017 WL 4099846, at *6. Nuance

respectfully submits, however, that this case is different, because Plaintiff has not alleged any

circumstances relating to her alleged claims that occurred in Illinois – much less circumstances

occurring primarily and substantially in Illinois. Because Plaintiff has wholly failed to plausibly

allege claims that involve an application of BIPA that is permissible under Avery, she fails to state

a claim against Nuance upon which relief can be granted. See, e.g., Vulcan Golf, LLC v. Google

Inc., 552 F. Supp. 2d 752, 775 (N.D. Ill. 2008) (granting motion to dismiss); Landau, 381 Ill.

App. 2d at 65 (affirming grant of motion to dismiss).

       Plaintiff thus fails to state a claim against Nuance upon which relief can be granted, and

the Complaint should be dismissed under Rule 12(b)(6).

IV.    Plaintiff Fails to Plausibly Allege that Nuance Violated Section 15(c) of BIPA.

       In addition to the reasons set forth above that Plaintiff’s Complaint should be dismissed in

its entirety, Plaintiff also fails to plausibly allege that Nuance violated Section 15(c) of BIPA.

       Section 15(c) of BIPA prohibits “sell[ing], leas[ing], trad[ing], or otherwise profit[ing]

from” a person’s biometric identifier or biometric information. 740 ILCS 14/15(c). Plaintiff does

not allege that Nuance sold, leased, or traded her biometric data. Instead, Plaintiff bases her claim

that Nuance violated Section 15(c) on the allegation that Nuance “profited” from her biometric




                                                 11
data by “providing paying customers IVR software which uses voiceprint biometrics to analyze

callers’ voices and interact with them without any of the privacy protections required by BIPA.”

(Compl. ¶ 57.) However, Section 15(c) does not prohibit a company from selling biometric

technology. It prohibits selling, leasing, or trading the biometric data itself.

       Plaintiff fails to plausibly allege that Nuance violated Section 15(c). Section 15(c) makes

clear that it prohibits an entity from transferring a person’s biometric data to another in exchange

for consideration. 740 ILCS 14/15(c). That is the plain meaning of each of the three verbs—“sell,

lease, trade”—that are specifically enumerated in Section 15(c). See Sell, BLACK’S LAW

DICTIONARY at 1567 (10th ed. 2014) (defining “sell” as “[t]o transfer (property) by sale”);3 Lease,

id. at 1026 (defining “lease” as “[t]o grant the possession and use of (land, buildings, rooms,

movable property, etc.) to another in return for rent or other consideration”); Trade, id. at 1720–

21 (defining “trade” as “[a] transaction or swap”).

       Plaintiff’s contention that Nuance violated Section 15(c) by “providing paying customers

IVR software which uses voiceprint biometrics” rests upon a mischaracterization of the phrase “or

otherwise profit from” in Section 15(c). The General Assembly’s addition of the ancillary phrase

“sell, lease, trade, or otherwise profit from [biometric data],” 740 ILCS 14/15(c) (emphasis added),

is intended only to prohibit other transfers of biometric data for consideration similar to selling,

leasing, or trading biometric data, which the legislature could not “spell[] out in advance.” See

Pooh-Bah Enter., Inc. v. Cnty. of Cook, 232 Ill.2d 463, 492 (2009). It is a “cardinal rule of statutory

construction” that “when a statutory clause specifically describes several classes of persons or

things and then includes ‘other persons or things,’ the word ‘other’ is interpreted to mean ‘other



3
 “Sale” is defined as “[t]he transfer of property or title for a price.” Sale, BLACK’S LAW DICTIONARY at
1537 (10th ed. 2014).


                                                  12
such like.’” Id. “Thus, the general catchall is not ‘given [its] full and ordinary meaning’ because

to do so would render the specific words superfluous.” Id.; see also id. (“If the legislature had

meant the general words to have their unrestricted sense, it would not have used the specific

words.”).

       Thus, the clause “or otherwise profit from” is meant to reinforce the prohibition on selling,

leasing, or trading biometric data; it is not meant to broadly prohibit the separate act of furnishing

biometric devices or services. See Bernal v. ADP, LLC, No. 2017-CH-12364 (Cir. Ct. Cook

County Aug. 23, 2019) (attached as Ex. 9) (dismissing 15(c) claim based on profit derived from

selling biometric technology on grounds that such actions do not constitute profit from sale or

lease of biometric information); Vance v. Microsoft Corp., Case No. C20-1082JLR, 2021 WL

1401634, at *3-4 (W.D. Wash. April 14, 2021) (rejecting plaintiff’s argument that Section 15(c)

prohibits any use of biometric data that generates profits, and holding that Section 15(c) “regulates

transactions with two components: (1) access to biometric data is shared or given to another; and

(2) in return for that access, the entity receives something of value.”); cf. Flores v. Motorola

Solutions, Inc., Case No. 1:20-cv-01128, 2021 WL 232627, at *3 (N.D. Ill. Jan. 8, 2021) (denying

motion to dismiss Section 15(c) claim, based upon Court’s determination that plaintiffs had

plausibly alleged that defendants offered access to a database of biometric data for a fee).

       BIPA’s legislative history and purpose supports reading Section 15(c) not to prohibit the

separate act of furnishing biometric devices or services. For example, Representative Kathleen A.

Ryg, a sponsor of BIPA, explained that the origin of the statute was the demise of Pay By Touch

and the concern that consumers’ biometric data could be sold in a bankruptcy court auction. 95th

Ill. Gen. Assem., House Proceedings, May 30, 2008, at 249. Thus, according to Representative

Ryg, there was a “very serious need of protections for . . . biometric information”—specifically,




                                                 13
“prohibiting the sale of biometric information.” Id.; see also Sekura v. Krishna Schaumburg Tan,

Inc., 2018 IL App (1st) 180175, ¶ 64 (“Representative Ryg’s remarks establish [] the primary

impetus behind the bill.”). Representative Ryg’s concerns over the possible sale of Pay By Touch’s

database show that the legislature sought to prohibit the sale of biometric data—not the sale of

biometric technology.

       Indeed, if Section 15(c) were construed to prohibit any profitmaking activity related to

biometric technology, BIPA’s entire statutory framework would become unnecessary. No entity

could provide biometric technology in Illinois, and the very purpose of BIPA—to “regulat[e]”

“biometric-facilitated transactions”—would be eliminated. 740 ILCS 14/5(c), (g); see Vance, 2021

WL 1401634, at *4 (noting that such an interpretation of Section 15(c) “would lead to absurd

results that contravene BIPA itself.”). The legislature made clear that it passed BIPA in order to

encourage the “use of biometrics.” 740 ILCS 14/ 5(a) (setting forth BIPA’s “Legislative Findings

[and] Intent”). As the Appellate Court has explained, the legislature’s intent in “[p]utting these

regulations in place” was to “further the selection by ‘[m]ajor national corporations’ of ‘the City

of Chicago and other locations in this State as pilot testing sites for new applications of biometric-

facilitated financial transactions . . . .’” Sekura, 2018 IL App (1st) 180175, ¶ 58 (emphasis added)

(quoting 740 ILCS 14/5(b)). To construe Section 15(c) as prohibiting the sale of biometric

technology would undermine the legislature’s goal of “promot[ing] . . . the use of biometrics in

financial transactions.” Vigil v. Take-Two Interactive Software, Inc., 235 F. Supp. 3d 499, 502

(S.D.N.Y. 2017), aff’d in part, vacated in part on other grounds, Santana v. Take-Two Interactive

Software, Inc., 717 F. App’x 12 (2d Cir. 2017); accord Vance, 2021 WL 1401634, at *4.

       Here, Plaintiff fails to plausibly allege a violation of Section 15(c) of BIPA, and that claim

should be dismissed in its entirety.




                                                 14
                                          CONCLUSION

       WHEREFORE, for all of the reasons set forth above, Defendant Nuance Communications,

Inc. respectfully requests that the Court grant this motion and enter an Order dismissing Plaintiff’s

complaint in its entirety, and providing for such other and further relief as is just and appropriate.



Dated: May 10, 2021                                    NUANCE COMMUNICATIONS, INC.

                                                       By: /s/ David C. Layden_________
                                                               One of its attorneys

David C. Layden
Elena M. Olivieri
JENNER & BLOCK LLP
353 North Clark Street
Chicago, Illinois 60654
(312) 222-9350
DLayden@jenner.com
EOlivieri@jenner.com




                                                 15
                                   CERTIFICATE OF SERVICE

          I certify that on May 10, 2021, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel of

record.

                                                               /s/ David C. Layden
